DETAILED ACTION
	This Office Action is in response for Continuation Application # 17/588,045 filed on January 28, 2022 in which claims 1-20 are presented for examination.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement(s) received on 01/28/2022 is in compliance with provisions of 37 CFR 1.97.   Accordingly, the Information Disclosure Statement(s) are being considered by the examiner except where lined through.

Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7 and 13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7 and 13 of U.S. Patent No. 11,269,900 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.

The following table shows the claims in Instant Application that are rejected by corresponding claim(s) in 11,269,900 B2.
With respect to the above, the instant Application are performing an obvious variant of the features claimed in the ‘900 patent.
17/588,045
11,269,900 B2
Claim 1:
Claim 1:
A method comprising performing by a computer system: 
storing, in a database of the computer system, a set of related items with corresponding historic user ratings for a group of users, the set of related items stored in association with a set identifier for use in identifying a message from a user as corresponding to the set of related items, wherein the database is missing the historic user ratings for at least some of the group of users for at least some of the set of related items, and wherein the historic user ratings include non-binary numbers;
generating a user-item preference matrix including user preference values for items of the set of related items based on the historic user ratings, the user-item preference matrix missing user preference values corresponding to the missing historic user ratings; 
generating a transition matrix by aggregating a total number of users transitioning between paired combinations of the set of related items; 
factorizing, using the transition matrix, the user-item preference matrix to obtain: 
(a) a non-negative user factor submatrix representing latent user factors, the latent user factors corresponding to missing historic user ratings in the database; and 
(b) a non-negative item factor submatrix representing latent item factors, wherein a higher transition value between a paired combination enforces latent item factors to be closer in value than latent item factors corresponding to a lower transition value between the paired combination; 
determining an estimated user-item preference matrix based on the non-negative user factor submatrix and the non-negative item factor submatrix, the estimated user-item preference matrix including first estimated user preference values corresponding to the missing user preference values in the user-item preference matrix;
receiving, over a network from a user device of a user of the group of users, a request message requesting a recommended item from the set of related items, the request message including the set identifier; 
accessing, using the set identifier, the estimated user-item preference matrix in response to receiving the request message; and 
providing, over the network, the recommended item to the user device based on at least one of the first estimated user preference values corresponding to the missing user preference values in the user-item preference matrix.
A method comprising performing by a computer system: 
storing, in a database of the computer system, a set of related items with corresponding historic user ratings for a group of users, the set of related items stored in association with a set identifier for use in identifying a message from a user as corresponding to the set of related items, wherein the database is missing the historic user ratings for at least some of the group of users for at least some of the set of related items, and wherein the historic user ratings include non-binary numbers; 
generating a user-item preference matrix including user preference values for items of the set of related items based on the historic user ratings, the user-item preference matrix missing user preference values corresponding to the missing historic user ratings; 
generating a transition matrix by aggregating a total number of users transitioning between paired combinations of the set of related items; factorizing, using the transition matrix, the user-item preference matrix to obtain: 
a non-negative user factor submatrix representing latent user factors, the latent user factors corresponding to missing historic user ratings in the database; and 
(b) a non-negative item factor submatrix representing latent item factors, wherein a higher transition value between a paired combination enforces latent item factors to be closer in value than latent item factors corresponding to a lower transition value between the paired combination; wherein the factorizing includes an optimization of a cost function that includes a transition regularization penalty including a divergence value for distances between paired combinations in the transition matrix; 
determining an estimated user-item preference matrix based on the non-negative user factor submatrix and the non-negative item factor submatrix, the estimated user-item preference matrix including first estimated user preference values corresponding to the missing user preference values in the user-item preference matrix; 
receiving, over a network from a user device of a user of the group of users, a request message requesting a recommended item from the set of related items, the request message including the set identifier; 
accessing, using the set identifier, the estimated user-item preference matrix in response to receiving the request message; and 
providing, over the network, the recommended item to the user device based on at least one of the first estimated user preference values corresponding to the missing user preference values in the user-item preference matrix.
Claim 7

Claim 7

A method comprising performing by a computer system: 
storing, in a database of the computer system, a set of related items with corresponding historic user ratings for a group of users, the set of related items stored in association with a set identifier; 
50receiving, over a network from a user device of a user of a group of users, a request message requesting a first recommended item from a set of related items, the request message including the set identifier for use in identifying the request message from a user as corresponding to the set of related items; 
retrieving, from the database using the set identifier, a user-item preference matrix including user preference values for items of the set of related items based on the historic user ratings; 
retrieving, from the database using the set identifier, a transition matrix including a total number of users transitioning between paired combinations of the set of related items; 
retrieving, from the database using the set identifier, an estimated user-item preference matrix, the estimated user-item preference matrix being generated based on the user-item preference matrix and the transition matrix; 
receiving, from the user device of the user, an identification of a recent subset of the set of related items, wherein the recent subset includes items from the set of related items that the user has interacted with, wherein the recent subset includes a last item corresponding to a most recent item in the recent subset that the user has interacted with; 
determining a score for each item of the set of related items using: 
(a) an element of an estimated user-item preference matrix corresponding to the user and the item to be scored; and
(b) a transition regularization penalty including a divergence value in the transition matrix between the last item and the item to be scored, wherein the divergence value is smaller for higher transition values, the higher transition values resulting in a lower transition regularization penalty, and wherein the divergence value is higher for smaller transition values, the smaller transition values resulting in a higher transition regularization penalty;
wherein a lower transition regularization penalty corresponds to a higher score and a higher transition regularization penalty corresponds to a lower score; and
providing, over the network to the user device, the first recommended item based on the score for each item.

A method comprising performing by a computer system: storing, in a database of the computer system, a set of related items with corresponding historic user ratings for a group of users, the set of related items stored in association with a set identifier; receiving, over a network from a user device of a user of a group of users, a request message requesting a first recommended item from a set of related items, the request message including the set identifier for use in identifying the request message from a user as corresponding to the set of related items; retrieving, from the database using the set identifier, a user-item preference matrix including user preference values for items of the set of related items based on the historic user ratings; retrieving, from the database using the set identifier, a transition matrix including a total number of users transitioning between paired combinations of the set of related items; retrieving, from the database using the set identifier, an estimated user-item preference matrix, the estimated user-item preference matrix being generated based on the user-item preference matrix and the transition matrix; receiving, from the user device of the user, an identification of a recent subset of the set of related items, wherein the recent subset includes items from the set of related items that the user has interacted with, wherein the recent subset includes a last item corresponding to a most recent item in the recent subset that the user has interacted with; determining a score for each item of the set of related items using: (a) an element of an estimated user-item preference matrix corresponding to the user and the item to be scored; and (b) a transition regularization penalty including a divergence value in the transition matrix between the last item and the item to be scored, wherein the divergence value is smaller for higher transition values, the higher transition values resulting in a lower transition regularization penalty, and wherein the divergence value is higher for smaller transition values, the smaller transition values resulting in a higher transition regularization penalty; wherein a lower transition regularization penalty corresponds to a higher score and a higher transition regularization penalty corresponds to a lower score; and providing, over the network to the user device, the first recommended item based on the score for each item.
Claim 13
Claim 13
A system comprising: a processing device, a communications port, and a non-transitory computer-readable medium comprising instructions that are executable by the processing device to: store, in a database, a set of related items with corresponding historic user ratings for a group of users, the set of related items stored in association with a set identifier for use in identifying a message from a user as corresponding to the set of related items, wherein the database is missing the historic user ratings for at least some of the group of users for at least some of the set of related items; generate a user-item preference matrix including user preference values for items of the set of related items based on the historic user ratings, the user-item preference matrix missing user preference values corresponding to the missing historic user ratings; generate a transition matrix by aggregating a total number of users transitioning between paired combinations of the set of related items; factorize, using the transition matrix, the user-item preference matrix to obtain: (a) a non-negative user factor submatrix representing latent user factors, the latent user factors corresponding to missing historic user ratings in the database; and 52(b) a non-negative item factor submatrix representing latent item factors, wherein a higher transition value between a paired combination enforces latent item factors to be closer in value than latent item factors corresponding to a lower transition value between the paired combination; determine an estimated user-item preference matrix based on the non- negative user factor submatrix and the non-negative item factor submatrix, the estimated user- item preference matrix including first estimated user preference values corresponding to the missing user preference values in the user-item preference matrix; receive, by the communications port from a user device of a user of the group of users, a request message requesting a first recommended item from the set of related items, the request message including the set identifier; receive, by the communications port from the user device of the user, an identification of a recent subset of the set of related items, wherein the recent subset includes items from the set of related items that the user has interacted with, wherein the recent subset includes a last item corresponding to a most recent item in the recent subset that the user has interacted with; determine a score for each item of the set of related items using: (a) an element of an estimated user-item preference matrix corresponding to the user and the item to be scored; and (b) a transition regularization penalty including a divergence value in the transition matrix between the last item and the item to be scored, wherein the divergence value is smaller for higher transition values, the higher transition values resulting in a lower transition regularization penalty, and wherein the divergence value is higher for smaller transition values, the smaller transition values resulting in a higher transition regularization penalty; wherein a lower transition regularization penalty corresponds to a higher score and a higher transition regularization penalty corresponds to a lower score; and provide, by the communications port to the user device, the first recommended item based on the score for each item and at least one of the first estimated user preference values corresponding to the missing user preference values in the user-item preference matrix.
A system comprising: a processing device, a communications port, and a non-transitory computer-readable medium comprising instructions that are executable by the processing device to: store, in a database, a set of related items with corresponding historic user ratings for a group of users, the set of related items stored in association with a set identifier for use in identifying a message from a user as corresponding to the set of related items, wherein the database is missing the historic user ratings for at least some of the group of users for at least some of the set of related items, and wherein the historic user ratings include non-binary numbers; generate a user-item preference matrix including user preference values for items of the set of related items based on the historic user ratings, the user-item preference matrix missing user preference values corresponding to the missing historic user ratings; generate a transition matrix by aggregating a total number of users transitioning between paired combinations of the set of related items; factorize, using the transition matrix, the user-item preference matrix to obtain: (a) a non-negative user factor submatrix representing latent user factors, the latent user factors corresponding to missing historic user ratings in the database; and (b) a non-negative item factor submatrix representing latent item factors, wherein a higher transition value between a paired combination enforces latent item factors to be closer in value than latent item factors corresponding to a lower transition value between the paired combination; wherein factorizing includes an optimization of a cost function that includes a transition regularization penalty including a divergence value for distances between paired combinations in the transition matrix; determine an estimated user-item preference matrix based on the non-negative user factor submatrix and the non-negative item factor submatrix, the estimated user-item preference matrix including first estimated user preference values corresponding to the missing user preference values in the user-item preference matrix; receive, by the communications port from a user device of a user of the group of users, a request message requesting a first recommended item from the set of related items, the request message including the set identifier; receive, by the communications port from the user device of the user, an identification of a recent subset of the set of related items, wherein the recent subset includes items from the set of related items that the user has interacted with, wherein the recent subset includes a last item corresponding to a most recent item in the recent subset that the user has interacted with; determine a score for each item of the set of related items using: (a) an element of an estimated user-item preference matrix corresponding to the user and the item to be scored; and (b) a transition regularization penalty including a divergence value in the transition matrix between the last item and the item to be scored, wherein the divergence value is smaller for higher transition values, the higher transition values resulting in a lower transition regularization penalty, and wherein the divergence value is higher for smaller transition values, the smaller transition values resulting in a higher transition regularization penalty; wherein a lower transition regularization penalty corresponds to a higher score and a higher transition regularization penalty corresponds to a lower score; and provide, by the communications port to the user device, the first recommended item based on the score for each item and at least one of the first estimated user preference values corresponding to the missing user preference values in the user-item preference matrix.


“Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.
Allowable Subject Matter
Claims 1-20 are allowed over prior-art. However, the applicant need to resolve Double Patenting rejection of the claims for allowability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. US 20160232540 A1 disclose “PREDICTIVE ANALYTICS FOR LEADS GENERATION AND ENGAGEMENT RECOMMENDATIONS”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAVAN MAMILLAPALLI/           Primary Examiner, Art Unit 2159